ORDER
MAYER, Judge.
In 1981, the United States Tax Court entered judgment against plaintiff for income tax deficiencies in 1975 and 1976 resulting from disallowance of business expenses under Internal Revenue Code § 183(a). Cohen v. Commissioner, No. 6676-80S (Tax Ct. Sept. 3, 1981). See I.R.C. § 7463. These deficiencies have not been satisfied. When plaintiff filed his income tax return for 1981, he reported an overpayment which he requested be refunded. In accordance with section 6402(a) of the Code, the Commissioner applied the overpayment against the unsatisfied tax deficiency from the earlier years. Plaintiff came to this court seeking refund of the overpayment.
This case is now before the court on defendant’s motion for summary judgment pursuant to RUSCC 56. Review of the pleadings, affidavit and supporting documents shows that to support his claim for refund plaintiff seeks to relitigate the same issues he raised or could have raised in the Tax Court. This court has no authority to review the judgment of the Tax Court and the decision there is res judicata as to the issues plaintiff seeks to relitigate here. Commissioner v. Sunnen, 333 U.S. 591, 68 S.Ct. 715, 92 L.Ed. 898 (1948); Cooper v. United States, 217 Ct.Cl. 697 (1978); Vait-kus v. United States, No. 266-81T (Ct.Cl. Mar. 12, 1982), 49 A.F.T.R.2d (P-H) 950.
Accordingly, defendant’s motion for summary judgment is GRANTED and the case is dismissed with costs to the prevailing party.
It is so ORDERED.